PROFESSIONAL SCHOOL SERVICE Section 1 of S.B. 536 of the 1974 Legislature (70 O.S. 6-128 [70-6-128] (1974)), requiring completion of a course in the education of the exceptional child applies to all recipients of standard teaching certificates including professional school-service personnel as well as classroom teachers. All persons granted such teaching certificates after July 1, 1976, must meet such requirement regardless of when such persons began work in a teacher-certificate program.  The Attorney General is in receipt of your request for an opinion on the following questions relating to Senate Bill 536 of the 1974 Legislature (70 O.S. 6-128 [70-6-128] (1974)): 1. Does the requirement of Section 1 of Senate Bill 536 apply to professional school service personnel or just to the classroom teacher? 2. If a student has already started a program at an institution does he or she have to meet the requirement? Section 1 of S.B. 536 (70 O.S. 6-128 [70-6-128] (1974)) provides as follows: "A. After July 1, 1976, no person shall be granted a standard certificate of license to teach in the public schools of this state unless he has satisfactorily completed a course of two or more semester hours in the education of the exceptional child.  "B. The course shall include instruction on identification of children with learning disabilities caused by neurological disorders, mental retardation and sociological factors. The course shall provide information on methods and techniques for teaching exceptional children, sources of referral and assistance to teachers and parents." The Oklahoma School Code defines the term "teacher" in 70 O.S. 1-116 [70-1-116] (1974), as follows: "Any person who is employed to serve as a district superintendent, county superintendent, principal, supervisor, counselor, librarian, school nurse or classroom teacher, or in any other instructional, supervisory, or administrative capacity, is defined as a teacher. Such personal shall not be deemed qualified unless he or she holds a valid certificate, issued by and in accordance with the rules and regulations of the State Board of Education, to perform the particular services for which he or she is employed." The rules and regulations of the State Board of Education governing certification of school personnel are published in Teacher Education, Certification and Assignment Handbook, March, 1971.  Part V of said handbook states in part: "The holder of a valid teacher's certificate of any kind — elementary school certificate, elementary-secondary school certificate, secondary school certificate, professional school service personnel certificate, or special certificate — shall be authorized to accept employment in the public schools of Oklahoma, to enter into contract with a local board of education, and to receive pay from public funds for services rendered." A reading of the pertinent statutes and regulations, therefore, discloses that the term "teacher's certificate" has a well recognized meaning which includes professional school service personnel as well as the classroom teacher. The requirement of S.B. 536 of completion of a course in the education of the exceptional child by persons to be granted a "standard certificate of license to teach in the public schools of this state" should likewise be viewed as including both professional school service personnel and the classroom teacher. As to your second question, we would first point out that S.B. 536 was approved by the Governor on May 29, 1974, with an emergency clause making the act effective from and after such approval. By its terms, however, the act does not apply to persons granted certificates until after July 1, 1976. Generally, a student who has been formally admitted into an approved teacher-certificate program is not subject to subsequent changes in requirements occurring after he began his work. See Part VI, Teacher Education, Certification and Assignment Handbook, March, 1971. In this instance, however, where the Legislature has extended the period for compliance with S.B. 536 more than two years after the effective date of the act, the intent is clear to provide sufficient time for compliance by persons already enrolled in teacher-certificate programs and to require completion of the course in education of the exceptional child by all persons granted teaching certificates after July 1, 1976. It is, therefore, the opinion of the Attorney General that your questions be answered as follows: Section 1 of S.B. 536 of the 1974 Legislature (70 O.S. 6-128 [70-6-128]), requiring completion of a course in the education of the exceptional child applies to all recipients of standard teaching certificates including professional school-service personnel as well as classroom teachers. All persons granted such teaching certificates after July 1, 1976, must meet such requirement regardless of when such persons began work in a teacher-certificate program.  (Joe C. Lockhart)